 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANUAL GARCIA,                                     No. 2:19-cv-0643 AC P
12                        Plaintiff,
13            v.                                         ORDER
14    JEFFREY CARRICK,
15                        Defendant.
16

17          On March 11, 2021, defendant filed a motion for summary judgment. ECF No. 20. After

18   plaintiff notified the court that he had not received a copy of the motion, ECF No. 23, defendant

19   was ordered to re-serve the motion, ECF No. 24, which he did on April 20, 2021, ECF No. 25.

20   Plaintiff has not opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that

21   within twenty-one days after the filing date of this order, plaintiff shall file and serve an

22   opposition to the motion for summary judgment or a statement of non-opposition. Failure to

23   comply with this order will result in a recommendation that this action be dismissed without

24   prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

25   DATED: May 25, 2021

26

27

28
